DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Joint Informational Bulletin
DATE:

November 9, 2018

FROM:

Adam Boehler
Deputy Administrator and Director
Center for Medicare and Medicaid Innovation
Mary C. Mayhew
Deputy Administrator and Director
Center for Medicaid & CHIP Services

SUBJECT:

Strong Start for Mothers and Newborns initiative (Strong Start)

This informational bulletin describes the improved outcomes and substantial savings associated
with Birth Center care as reported in the final Strong Start for Mothers and Newborns (Strong
Start) evaluation. Strong Start was a Center for Medicare and Medicaid Innovation initiative for
pregnant women enrolled in Medicaid or the Children’s Health Insurance program (CHIP). The
initiative intended to test psychosocial approaches to reducing preterm birth, improving overall
pregnancy outcomes for mothers and infants, and reducing costs to Medicaid and CHIP during
pregnancy and the year following birth.
From 2013-2017, model participants received care in one of three models: Maternity Care
Homes, Group Prenatal Care, or Birth Centers, and found significantly improved outcomes
among the Birth Center participants. Given these results, states may wish to consider
studying the availability of Birth Center care in their states, and state Medicaid programs can
use these evaluation results when considering how to improve care for pregnant women. Given
the long-term repercussions of preterm births and the maternal morbidity and mortality risks
associated with multiple cesareans, improved outcomes observed among Birth Center
participants may offer health benefits and cost savings that are realized long past the infant’s first
year.
Background
Rates of preterm birth and low birth weight are high in the United States, especially among births
to Medicaid beneficiaries. Research consistently shows that infants born preterm (before 37
completed weeks of gestation) have higher mortality risks and may endure a lifetime of
developmental and health problems when compared to infants born at term. The Center for
Medicare and Medicaid Innovation’s Strong Start initiative tested three models of prenatal care
to find successful ways to improve birth outcomes among Medicaid beneficiaries. Strong Start
was designed to test which prenatal care models might improve maternal-infant health and
reduce costs to Medicaid through pregnancy and the infant’s first year.

Informational Bulletin – Page 2
Strong Start made 27 awards to organizations that operated more than 200 provider sites in 32
states, Washington, D.C., and Puerto Rico. From 2013-2017, the program provided enhanced
prenatal care services to almost 46,000 women through three approaches:
•
•
•

Maternity Care Homes, which offered standard clinical care enhanced with a consistent
care coordinator and sometimes additional health education or other services;
Group Care, which offered clinical care in a group setting, followed by extended health
education and peer support; and
Birth Centers, which offered the midwives’ model of care, a time-intensive holistic
approach, supplemented with peer counseling for additional education, referrals, and
support.

Strong Start programs adjusted to meet needs of participants, who commonly faced issues such
as unstable housing, unemployment, depression and anxiety, food insecurity, barriers to care
(e.g. transportation), and a lack of social support.
Results showed particular promise in the Birth Center model. Birth Centers, which were all
freestanding facilities that were members of the American Association of Birth Centers (AABC),
employ certified nurse midwives and other state-licensed midwives who practice the midwifery
model of care. These facilities follow standards for Birth Centers established by AABC
(https://www.birthcenters.org/page/Standards). The midwifery model, a holistic and patientcentered model, is distinct from the medical model that is usually employed by both physicians
and midwives in typical clinical settings. Best practices associated with the Birth Centers’
midwifery model include prenatal care appointments that generally last at least 30 minutes, far
longer than typical maternity care appointments, which usually last 15 minutes or less. These
prenatal care appointments include extensive education on nutrition, exercise, childbirth
preparation, breastfeeding, infant care and self-care. Most Birth Centers offer multiple
postpartum visits, often including at least one home visit. .During the Strong Start initiative,
many Birth Centers offered classes on topics such as childbirth and breastfeeding free of charge
to Medicaid patients. In addition, Strong Start Birth Centers employed peer counselors, who
offered additional support and referrals prenatally and postpartum. Although the addition of peer
counseling did not appear to impact outcomes, patients reported positive care experiences with
the peer counselors, and many Birth Centers used their own funds to sustain them at the end of
the Strong Start program.
The evaluation compared participants in Strong Start to other women enrolled in Medicaid, with
similar demographic characteristics and medical risks (identified in birth certificates and
Medicaid claims), and who lived in the same counties but received care in non-Strong Start
practices. Regardless of where they gave birth (birth center or hospital) Birth Center participants
had costs that were $2,010 lower on average from birth through the first year for each motherinfant dyad. Birth Center participants had preterm birth rates that were 25% lower than those of
comparators, along With better birth outcomes in other multiple areas, described in Table 1:

Informational Bulletin – Page 3
Table 1: Birth outcomes in Birth Center Participants and Comparison Group
Outcome

Birth Center
Participants

Risk-matched
Comparison Group

preterm birth rate

6.3%

8.5%

Statistically
significant
difference?
Yes (p < .01)

rate of low birth
weight infants
average gestational
age
average birth weight
Cesarean delivery
rate
vaginal birth rate for
women with a
previous Cesarean
weekend delivery rate
(indicates fewer
scheduled inductions
or Cesareans)
infant emergency
department visits
post-birth
hospitalizations
among infants

5.9%

7.4%

Yes (p < .05)

39 weeks

38.6 weeks

Yes (p < .01)

3, 342 grams
17.5%

3,263 grams
29%

Yes (p < .01)
Yes (p < .01)

24.2%

12.5%

Yes (p < .01)

23.7%

19.8%

Yes (p < .01)

0.86

0.99

Yes (p < .01)

0.07

0.08

Yes (p < .05)

All findings were robust to alternative specifications. Lower costs for Birth Center participants
were likely driven by lower cesarean rates and shorter birth facility (birth center or hospital)
stays, with added savings from reduced infant emergency department and hospital utilization in
the year following birth.
A comparison of participants in the three models allowed controls for psychosocial risks (e.g
intimate partner violence, depression, food insecurity) in addition to medical risks and
demographics. This comparison showed that relative to similar Maternity Care Home
participants, Birth Center participants had lower rates of preterm birth, low birth weight infants,
and cesarean sections. All findings were statistically significant at p < .01. Birth Centers also
showed a higher VBAC rate (p< .05).
Interviews with Birth Center staff and providers and with Medicaid officials in 20 states
indicated that, in many cases, Birth Centers face barriers to serving Medicaid beneficiaries. State
Medicaid officials in many states reported paying lower rates to midwives than to physicians for
the same services (reported rates ranged from 70-92%). Birth Center facility fees for
uncomplicated vaginal birth were also reported to be less than those paid to hospitals in many

Informational Bulletin – Page 4
states, with reported rates from 15% to 70% lower. Many Birth Centers reported having
difficulties in contracting with Managed Care Organizations (MCOs) providing Medicaid
coverage because of inadequate reimbursement, state licensure requirements connected to
inclusion in the contract, burdensome paperwork, or lack of interest on the part of the MCO.
Laws regulating the scope of practice for midwives and licensure of Birth Centers differ among
states. Regulations, such as those requiring a hospital-affiliated physician to serve as a Birth
Center's medical director or requiring that midwives practice under direct supervision of
physicians, can make it difficult to establish and operate a Birth Center.
For states wishing to use these results to consider changes or enhancements to their prenatal care
benefits and networks, a summary of federally mandated and optional coverage for midwifery
and birth center care for Medicaid and CHIP programs is summarized below.

Medicaid and CHIP Coverage of Midwives
Nurse-midwife Services are a mandatory benefit described in regulations at 42 CFR 440.165.
These are services furnished by a nurse midwife within the scope of practice authorized by state
law or regulation and, in the case of inpatient or outpatient hospital services or clinic services,
are furnished by or under the direction of a nurse-midwife to the extent permitted by the facility.
These services are reimbursed without regard to whether the nurse-midwife is under the
supervision of, or associated with, a physician or other healthcare provider, unless such
supervision is required by state law or regulations. Furthermore, to the extent nurse-midwives
are authorized to practice independently under state law or regulation, Federal regulations at 42
CFR 441.21 require that the plan must provide that the nurse-midwife may enter into an
independent provider agreement, without regard to whether the nurse-midwife is under the
supervision of, or associated with, a physician or other health care provider. In CHIP, nurse
midwife services are an optional benefit that may be provided as child health assistance as a
component of nursing care services as described in regulations at 42 CFR 457.402(o).
Licensed midwives are another type of practitioner that may be covered in the Medicaid program
based upon regulations for Other Licensed Practitioner Services at 42 CFR 440.60. This optional
benefit allows coverage of midwives who are not registered professional nurses, but are
otherwise licensed by the state to furnish midwifery services. Additionally, there may be other
Medicaid benefits a state may use to cover services should a practitioner possess other state
established qualifications. There is also flexibility to provide coverage of licensed midwives in
CHIP if they are recognized to practice under state law and meet the additional requirements at
42 CFR 457.402(x). Decisions regarding the inclusion of other licensed practitioners in the
Medicaid benefit are left up to states, and CMS is not making any specific recommendations
about the inclusion of a particular provider type in the State Plan.

Informational Bulletin – Page 5
Medicaid Coverage of Freestanding Birth Center Services
Section 2301 of the Affordable Care Act requires states that recognize freestanding birth centers
in their state to provide coverage and separate payments under Medicaid for freestanding birth
center facility services and services rendered by certain professionals providing services in a
freestanding birth center, to the extent the state licenses or otherwise recognizes such providers
under state law. This authority gives specific reference to birth attendant services, which is
interpreted to mean any non-licensed practitioner (such as lactation consultants, doulas, etc.)
recognized by the state to provide prenatal, labor, and delivery or postpartum care in a
freestanding birth center. In general and specifically for freestanding birth centers, states have
considerable discretion in setting provider payment rates that are reasonable, economic and
efficient, and sufficient to encourage provider participation in the program. CMS issued a State
Health Official’s letter (SHO#16-006) on April 26, 2016 clarifying (in part) how freestanding
birth centers are incorporated in managed care contracts. Unlike Medicaid, coverage of free
standing birth centers under CHIP is not required, but states may provide coverage of services
provided in these facilities to the extent the state licenses or otherwise recognizes such providers
under state law.
Full results of the Strong Start evaluation, including a state-by-state assessment of outcomes, are
available in the final evaluation report, which can be accessed at
https://innovation.cms.gov/initiatives/strong-start/

